Citation Nr: 9931407	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-39 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for irritable bowel 
syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1990.   

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO).  This matter was remanded to the RO in 
November 1996 for additional development.  In March 1997, the 
jurisdiction of this matter was transferred to the RO in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
evaluation has been obtained insofar as possible by the RO.

2.  The veteran's service-connected irritable bowel syndrome 
is principally manifested by complaints of diarrhea and 
constipation, a feeling of fullness and bloating, and 
abdominal discomfort, and clinical findings of slight or mild 
epigastric tenderness and periodic bowel disturbance which is 
productive of mild disability.


CONCLUSION OF LAW

The criteria for a compensable evaluation for irritable bowel 
syndrome have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.114, Diagnostic Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board is satisfied that all 
relevant facts have been properly developed.  The veteran was 
afforded VA examinations in March 1991 and June 1993.  This 
matter was remanded to the RO in November 1996 and the Board 
is satisfied that the RO complied with the directives of the 
remand.  As discussed in detail below, the RO scheduled the 
veteran for VA examinations in 1998 and 1999, but the veteran 
failed to report to the examinations without good cause.  In 
December 1996 and May 1998, the RO requested the veteran to 
identify the health care providers who have treated her for 
the disability in question and submit completed releases so 
that the RO would be able to obtain such records.  The 
veteran did not respond to this request.  The Board points 
out that the duty to assist is not a one-way street.  A 
claimant must do more than passively wait for assistance when 
he or she has information essential to the claim in order to 
trigger the duty to assist.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  The Board finds that no further assistance 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  

In the November 1996 remand, the RO was directed to schedule 
the veteran for a VA examination to determine the nature and 
severity of the service-connected irritable bowel syndrome.  
The RO scheduled the veteran for a VA examination on 
September 28, 1998.  The veteran failed to report to that VA 
examination.  In a report of contact, dated September 28, 
1998, the RO indicated that the veteran had telephoned the RO 
and informed them that she was unable to report to the 
examination because of work.  In an undated report of 
contact, it was noted that the veteran's representative had 
contacted the veteran.  The veteran stated that she would 
like to be rescheduled for the VA examination and she 
requested that the VA examination be scheduled on a Friday, 
if possible.  The RO re-scheduled the veteran for a VA 
examination on March 10, 1999.  The veteran failed to report 
to the VA examination.  She did not give good cause for the 
failure to report.  In a report of contact, dated in August 
1999, the veteran's representative informed the RO that they 
had contacted the veteran.  The veteran stated that she had 
called the VA medical center and had left a message on the 
computerized machine that she would not be able to report to 
the VA examination scheduled for March 10, 1999.  She 
indicated that she was not notified enough time in advance to 
make arrangements for someone to drive her to the VA medical 
center for the VA examination.  The veteran requested the VA 
to re-schedule the VA examination and to notify her well in 
advance so that she would be able to get off work and arrange 
for someone to drive her there.  

In an August 1999 deferred rating decision, the RO determined 
that the veteran had been given ample opportunity to report 
for the VA examination and to respond to the June 1999 
supplemental statement of the case.  In the June 1999 
supplemental statement of the case, the RO denied the 
veteran's claim for a compensable evaluation for irritable 
bowel syndrome, because the veteran had failed to report to 
the VA examination and there was no evidence showing that the 
disorder had increased in severity.   

The provisions of 38 C.F.R. § 3.655 (a) provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  38 C.F.R. § 3.655(a) (1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).  

The Board points out that the veteran's claim for a 
compensable evaluation is an original claim, because the 
veteran had appealed the December 1992 rating decision, 
insofar as it assigned a noncompensable rating.  The December 
1992 rating decision established service connection for 
irritable bowel syndrome.  A noncompensable disability 
evaluation was established effective January 1, 1991.  The 
Board notes that the initial assignment of a rating following 
an award of service connection is part of an original claim.  
See Shipwash v. Brown, 8 Vet. App. 218, 244 (1995) (initial 
assignment of rating following award of service connection is 
part of original claim).  In Flint v. West, No. 97-85, slip 
op. at 3 and 4 
(U.S. Vet. App. Apr. 27, 1999), the Court of Appeals for 
Veterans Claims (formerly the Court of Veteran Appeals) 
(Court) indicated that because the appellant appealed a 
rating decision which had initially assigned service 
connection for a disability and assigned a noncompensable 
evaluation, the claim was an original claim, not a claim for 
an increased evaluation.  The Court held that the provisions 
of 38 C.F.R. § 3.655 (b), that applied to claims for an 
increase, were not applicable, and the provisions of 
38 C.F.R. § 3.655 (a) and (b), which applied to original 
claims, were for application.  Id.  Thus, the Board finds 
that the veteran's claim for a compensable evaluation for 
irritable bowel syndrome is an original claim.  

The Board finds that the veteran did not give good cause for 
her failure to report to the September 1998 and March 1999 VA 
examinations.  Pursuant to 38 C.F.R. § 3.655(a), examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  See 38 C.F.R. § 3.655(a).  The veteran 
indicated that the reason for her failure to report to the 
September 1998 VA examination was because of work.  She 
stated that she did not report to the March 1999 VA 
examination because she did not have enough time to make 
arrangements for transportation.  These reasons are not 
considered good cause for failure to report to an 
examination.  The Board points out that the RO re-scheduled 
the VA examination for the veteran after she missed the VA 
examination in September 1998 due to her job.  The veteran 
had advance notice that the VA examination was going to be 
re-scheduled and she should have made the necessary 
arrangements at that time.  

A veteran must be prepared to cooperate with the VA's efforts 
to provide an adequate medical examination, and such 
cooperation includes arranging for transportation to the 
examination location.  The Board notes that there is no 
medical evidence of record which establishes that the veteran 
needs assistance in making transportation arrangements due to 
a disability.  The Board also points out that the RO had 
notified the veteran of the consequences of the failure to 
report to a VA examination in letters dated in February 1991 
and June 1993. 

Based upon the evidence of record, the Board finds that the 
veteran was adequately notified of the scheduled examinations 
and failed to report without good cause.  Therefore, the 
claim for entitlement to a compensable evaluation for 
irritable bowel syndrome, which is an original claim, must be 
the claim shall be rated based on the evidence of record. See  
38 C.F.R. § 3.655.  

Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1999).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The RO assigned a noncompensable evaluation to the service-
connected irritable bowel syndrome under the provision of 
Diagnostic Code 7319, irritable colon syndrome (spastic 
colitis, mucous colitis, etc.).  Under this diagnostic code, 
a zero percent evaluation is assigned for mild irritable 
colon syndrome manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (1999).  A 10 percent evaluation 
is warranted for moderate irritable colon syndrome manifested 
by frequent episodes of bowel disturbance with abdominal 
distress.  Id.  A 30 percent disability evaluation is 
assigned for severe irritable colon syndrome manifested by 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  Id.


Analysis

The Board has carefully considered all of the evidence of 
record.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected irritable bowel syndrome under the 
provisions of Diagnostic Code 7319.  

The medical evidence of record establishes that the veteran 
has irritable bowel syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress which 
is productive of mild disability.  

Service medical records show that from August 1990 to 
November 1990, the veteran was treated for complaints of 
diarrhea, abdominal discomfort of unknown etiology, a feeling 
of fullness and bloating sensation in the epigastric area, 
and alternating diarrhea and constipation.  Examination in 
September 1990 revealed some tenderness over the epigastric 
area.  There was no hepatosplenomegaly.  Bowel sounds were 
normal.  An October 1990 colonoscopy report indicates that 
there was no evidence of inflammatory bowel disease.  The 
examination was normal.  The examiner noted that the 
veteran's symptoms were most likely due to irritable bowel, 
abdominal adhesions and stated that if the symptoms persist, 
the veteran should be tried on antispasmodics.  A November 
1990 service medical record indicates that examination 
revealed that the abdomen was mildly tender in the right 
upper quadrant.  There were active bowel sounds.  The 
assessment was irritable bowel syndrome per the 
gastrointestinal evaluation.  Metamucil was prescribed.  

Review of the record reveals no evidence of treatment for the 
irritable bowel syndrome since separation from service in 
December 1990.  Upon VA examination in April 1991, the 
veteran reported having stomach pain.  Examination revealed 
that the abdomen was flat.  There was lower quadrant 
tenderness.  Peristalsis was normal.  Laboratory testing 
revealed a low white blood count, and hemoglobin and 
hematocrit were within normal range.  The diagnosis, in 
pertinent part, was irritable bowel syndrome.  

A July 1993 VA examination report indicates that the veteran 
had complaints of constipation, diarrhea, abdominal distress, 
gas and bloating, pain in the upper left quadrant, loose 
stools two or three times daily, and occasional constipation 
for three days or more, which occurred once or twice per 
month.  The veteran complained of  periodic nausea, once or 
twice a month.  She reported frequent diarrhea, more recently 
than constipation.  She had periodic bowel disturbance and 
epigastric tenderness.  Examination revealed slight 
epigastric tenderness.  Her current weight was 180 pounds, 
with a maximum weight of 176 pounds over the past year.  She 
was not malnourished.  Laboratory testing revealed no sign of 
anemia.  The diagnosis, in pertinent part, was irritable 
bowel syndrome.   

The Board finds that the symptomatology of the irritable 
bowel syndrome is productive of mild disability.  The 
objective medical evidence of record does not establish that 
the veteran has moderate irritable bowel syndrome with 
frequent episodes of bowel disturbances and abdominal 
distress or severe irritable bowel syndrome with more or less 
constant abdominal distress.  

In a September 1994 statement, the veteran asserted that at 
night, she has severe abdominal cramping, which results in 
three to four times of having diarrhea or loose stools with 
occasional nausea with no vomiting.  The veteran indicated 
that she has diarrhea immediately after she eats.  She 
indicated that she was told to take Levinsnex but it does not 
always relieve her symptoms.    

The Board points out that there are no clinical records to 
support the veteran's assertion that she has such serious 
symptoms due to her irritable bowel syndrome.  There is no 
medical evidence of record that establishes that her 
disability had increased in severity since the last VA 
examination.  As noted above, the RO attempted to afford the 
veteran another VA examination in 1998 and 1999, but the 
veteran failed to report to the examination.  She also did 
not submit any medical evidence which establishes that her 
disability had increased in severity and she did not provide 
the RO with information about the health care providers who 
have treated her for irritable bowel syndrome.  

Based upon the above findings, the Board concludes that a 
noncompensable disability evaluation is appropriate for the 
irritable bowel syndrome under the provisions of Diagnostic 
Code 7319, since the symptomatology is productive of mild 
disability.  The Board finds that a compensable disability 
evaluation is not warranted under the provisions of 
Diagnostic Code 7319.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a compensable rating.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased rating for irritable bowel 
syndrome.    

Lastly, the Board points out that it has addressed this claim 
on a basis that was different than the basis for the RO's 
denial in the June 1999 supplemental statement of the case.  
The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The issue decided by the Board, entitlement to a compensable 
evaluation for irritable bowel syndrome, had previously been 
adjudicated by the RO.  The RO had initially denied the claim 
on the evidence of record in the February 1994 rating 
decision and in the March 1994 statement of the case.  The 
veteran was notified of these determinations.  As discussed 
in detail above, the veteran was given an opportunity to 
submit additional evidence and argument in support of her 
claim, an opportunity to address the issue at a hearing, and 
an opportunity to be examined.  Thus, the Board finds that 
the veteran has not been prejudiced in this matter.

In summary, a compensable disability evaluation is not 
warranted for the service-connected irritable bowel syndrome, 
for the reasons discussed above.


ORDER

Entitlement to a compensable evaluation for irritable bowel 
syndrome is denied. 


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

